Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 11-14, in the reply filed on 30 June 2021 is acknowledged.
Claims 15-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 June 2021.

Drawings
Replacement drawings were received on 25 February 2020.  These drawings are acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “3” and “4”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaiser et al. (US 7,290,965).
Regarding claims 11-14, Gaiser et al. discloses a device (figures 14-17) for detaching a burr from an opening of a transverse borehole 12 of a workpiece 18, comprising: an elongate shank 620 for positioning in a longitudinal borehole 14 of the workpiece; and a fillet 631; further comprising an aperture 627, wherein the elongate shank comprises a cutting section 622 having a cutting edge 620* for detaching the burr from the opening of the transverse borehole; further comprising a cooling arrangement 624 for cooling the elongate shank, the cooling arrangement comprising a cooling channel 624/627 for passing a coolant through the elongate shank and for introducing the coolant into the longitudinal borehole of the workpiece.
Regarding the intended use limitations “a fillet to avoid the elongate shank colliding with a drill for drilling the transverse borehole”, “an aperture to further avoid the elongate shank colliding with the drill”, and “thus enabling the burr to be carried away out of the longitudinal borehole by the coolant”, it is noted that the prior art used in the rejection is capable of being used for these functions.  In this case, the fillet 631 and aperture 627 are capable of accepting the tip of a drill used for drilling the transverse borehole, and the coolant supplied is capable of carrying away removed burrs out of the longitudinal borehole.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        14 July 2021